DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-5, 7-12, 14-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1, 8, and 15, Kamble (US 20130346592 A1) a method for a computer system to perform logical overlay network monitoring (Kamble teaches a computer system, overlay gateways and servers, to perform logical network monitoring, “[0048]…it would be beneficial if overlay gateways and servers could be provided with logic, MIBs, and infrastructure to count packets based on outer and inner headers on a per overlay network (such as per VXLAN) and per tunnel basis…[0049] According to one embodiment, statistics may be collected”), wherein the method comprises:
obtaining, by the computer system, egress metric information associated with egress encapsulated packets that are sent by a source virtual tunnel endpoint (VTEP) to a destination VTEP over a logical overlay network, wherein the source VTEP is on a source host and the destination VTEP is on a destination host (Kamble teaches obtaining by overlay gateways/servers, egress metric information associated with egress encapsulated packets that are source virtual tunnel endpoint (VTEP) to a destination VTEP over a logical overlay network,  “[0050]….exemplary statistics which may be collected/counted include any of the following, which are monitored per overlay network Tunnel ID. …[0051]….L2 Egress Statistics counting based on an outermost LAN header, i.e., per tunnel basis, which may be created when information is encapsulated into an overlay-encapsulated packet, may include…”);
obtaining, by the computer system, ingress metric information associated with ingress encapsulated packets that are received by the destination VTEP from the source VTEP over the logical overlay network (Kamble also teaches obtaining by overlay gateways/servers, ingress metric information associated with ingress encapsulated packets that are received by the destination VTEP from the source VTEP over the logical network,  “[0050]….exemplary statistics which may be collected/counted include any of the following, which are monitored per overlay network Tunnel ID. L2 Ingress Statistics counting based on outermost LAN header, which may be created when an overlay-encapsulated packet is de-encapsulated, may include…”); 

Kamble differs from claim 1, in that while Kamble generally teaches the steps of performing by the computer system, a comparison using egress metric information and the ingress metric information (Kamble teaches performing a comparison using egress metric information and ingress metric information, “[0062]…statistics specific to a particular tunnel…may be stored, such as packets ingress, packets egress…for analysis or use by an administrator or to compare to accumulated states across all virtual networks that utilize the tunnel… ”); and based on the comparison, detecting, by the computer system a performance issue affecting the logical overlay network connectivity between the source VTEP and the destination VTEP (Kamble teaches based on the comparison detecting a performance issues affecting the logical overlay network connectivity between the source VTE and destination VTEP,  particular tunnel, “[0062]…statistics specific to a particular tunnel…may be stored, such as packets ingress, packets egress…for analysis or use by an administrator or to compare to accumulated states across all virtual networks that utilize the tunnel. In this way, leakage or other types of data loss may be determined and appropriate actions taken.), Kamble is specifically silent on the following: steps of performing, by the computer system, a comparison to identify a divergence between the egress metric information and the ingress metric information; and based on the divergence, detecting, by the computer system, a performance issue affecting logical overlay network connectivity between the source VTEP and the destination VTEP. Kamble further differs from claim 1, in that Kamble is silent on a step: in response to detecting the performance issue, performing one or more of the following mediation actions: (a) triggering a migration of a source virtualized computing instance that is connected with a source VTEP on the source host; and (b) triggering a migration of a destination virtualized computing instance that is connected with the destination VTEP on the destination host. While other prior art of record teach features pertaining to detecting performance issues within a network, the prior art fails to remedy the deficiencies of Kamble with respect to claim 1.
 Pai ( US 20180013653 A1) discloses performing by a computer system, a comparison to identify a divergence between egress metric information, second packet counts, and ingress metric information, first packet counts, to detect a performance issue affecting network connectivity between a source and destination. See Pai where, “[0027]…The system can compare first packet counts associated with the first color at the ingress point with second packet counts associated with the first color at the egress point to the fabric to yield a comparison. When the comparison indicates a different number of packets at the ingress point relative to the egress point, the system can determine that a packet issue exists. For example, the packet issue can be a drop of packets in the datacenter fabric, improper forwarding of packets, an error in packet flow, added packets, and so forth…”. Pai however, is silent on in response to detecting the performance issue, performing one or more of the following mediation actions: (a) triggering a migration of a source virtualized computing instance that is connected with a source VTEP on the source host; and (b) triggering a migration of a destination virtualized computing instance that is connected with the destination VTEP on the destination host, as arranged with the remaining elements of claim 1.
Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim(s) 8 and 15 recite substantially the same features as claim 1, and are regarded as allowable for the same reasons provided in regards to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476